Title: To George Washington from John Coryell, 6 March 1778
From: Coryell, John
To: Washington, George



Honoured Sr
Coryells Ferry [Delaware River]March the 6th 1778

I Recd yours of the 1st instant the third at night & am Determined to serve you according to your Directions If Possable the Badness of the weather has hindered me to proceed on with any more Boats since my Last but Expect to Start the Remainder in two or three Days that I now have at my Ferry & when they are gone I will go after the Rest I am afraid I cant Bring up any Cannon in the Fleet Boats If there should be any Dur[ha]m boats below as I Expect there is I kno I Can Bring up Canno[n] in them and Will I have ingaged a number of Brave watermen for the purpose & I am dr Sr your Humble sert

Jno. Coryell


P.S. there was a number of peaceis of Duck Left at my place I had to press sleds to move them to Reading & I Kept one for the use of my self & men; If it Cant be spared it is not Cut I will send it on.


J.C.
